[Cite as Zanesville v. Jones, 2017-Ohio-1112.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


CITY OF ZANESVILLE                               :   JUDGES:
                                                 :   Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                     :   Hon. William B. Hoffman, J.
                                                 :   Hon. Craig R. Baldwin, J.
-vs-                                             :
                                                 :
ERIC M. JONES                                    :   Case No. CT2016-0025
                                                 :
        Defendant - Appellant                    :   OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Zanesville Municipal
                                                     Court, Case No. 15CRB00740




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    March 27, 2017




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

EMILY STRANG TARBERT                                 DAVID A. SAMS
SCOTT D. EICKELBERGER                                Box 40
Assistant Law Directors                              West Jefferson, Ohio 43162
City of Zanesville
Muskingum County, Case No. CT2016-0025                                             2




Baldwin, J.

      {¶1}    Appellant Eric M. Jones appeals a judgment of the Zanesville Municipal

Court convicting him of disturbing a lawful meeting in violation of Zanesville Ordinance

509.049(a)(1). Appellee is the City of Zanesville.

                            STATEMENT OF THE FACTS AND CASE

      {¶2}    On May 11, 2015, appellant attended the regularly scheduled meeting of

the Zanesville City Council. Appellant filed a petition to speak at the meeting. Ordinance

84-4 limits speakers to three minutes, unless extended by a majority vote of council.

      {¶3}    When called upon to speak, appellant referred to members of council as

“tyrants” and “traitors,” and repeatedly used an offensive racial slur. He specifically

targeted Connie Norman, a twenty-six year member of council, referring to her as the

“head reneger.” Tr. 120.

      {¶4}    Appellant acknowledged when his three minutes had expired. However,

despite being repeatedly asked to stop speaking and informed that he was out of order,

appellant continued to speak. Council was forced to suspend the meeting while waiting

for a police officer to remove appellant from the meeting. His actions disrupted the

meeting and delayed other community members from having the opportunity to timely

speak before the Council.

      {¶5}    Appellant was charged with violating Zanesville Ordinance 509.04(a)(1),

which is identical to R.C. 2917.12(A)(1). Following a jury trial, he was convicted as

charged. The trial court fined him $100, and sentenced him to 30 days incarceration, with
Muskingum County, Case No. CT2016-0025                                                 3


all 30 days suspended on condition of appellant remaining a law-abiding citizen for two

years.

         {¶6}   Appellant assigns a single error on appeal:

         {¶7}   “THE CONVICTION FOR DISTURBING A LAWFUL MEETING WAS

BASED ON INSUFFICIENT EVIDENCE CONCERNING THE ELEMENT OF ‘LAWFUL

MEETING.’”

         {¶8}   In his sole assignment of error, appellant argues that the city failed to prove

that the meeting was conducted in compliance with the open meetings act, which requires

advance public notice of the time and place of its meetings.

         {¶9}   An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

         {¶10} Appellant was convicted of violating Zanesville Ordinance 509.04(a)(1),

which provides that no person, with purpose to prevent or disrupt a lawful meeting, shall

do any act which obstructs or interferes with the due conduct of the meeting. The term

“lawful meeting” is defined by R.C. 121.22(B)(2), which defines a meeting as “any

prearranged discussion of the public business of the public body by a majority of its

members.”

         {¶11} Appellant argues that the City failed to prove that the formalities of the open

meeting act were complied with, specifically whether advance public notice of the time

and place of the meeting was given.         However, whether or not the formalities of the
Muskingum County, Case No. CT2016-0025                                             4


Sunshine Laws are strictly complied with is not the determining factor as to whether or

not there was a lawful meeting for purposes of the prohibition against disrupting a lawful

meeting. City of Mayfield Heights v. Rhodes, 8th District Cuyahoga No. 67594, 1995 WL

444447 (July 27, 1995). Pursuant to the definition set forth in R.C. 121.22(B)(2), the

meeting need only be a prearranged discussion of public business by council, as opposed

to a casual gathering. Id.

       {¶12} In his own testimony, appellant recognized that council met on the second

and fourth Mondays of the month, unless such Monday fell on a holiday. Tr. 157. Council

president, Dan Vincent, testified that the May 11, 2015, meeting was a regularly

scheduled meeting of council, and was open to the public. Tr. 86-87. Further, the minutes

of the meeting were admitted into evidence, and set forth that the council met in regular

session at 7:00 p.m. on Monday, May 11, 2015.

       {¶13} The evidence was sufficient to demonstrate that the May 11, 2015, meeting

was a lawful meeting as set forth in Zanesville Ordinance 509.04. The assignment of

error is overruled.

       {¶14} The judgment of the Zanesville Municipal Court is affirmed. Costs are

assessed to appellant.

By: Baldwin, J.

Gwin, P.J. and

Hoffman, J. concur.